IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                             :               NO. 683
                                   :
ORDER AMENDING RULES               :               CIVIL PROCEDURAL RULES
1910.4, 1910.16, 1910.16-4,        :
1910.17, 1920.1, 1920.13, 1920.15, :               DOCKET
1920.31, 1920.51, 1920.52,         :
1920.54, 1920.56, AND 1920.74      :
OF THE PENNSYLVANIA RULES :
OF CIVIL PROCEDURE                 :

                                                ORDER


PER CURIAM

       AND NOW, this 30th day of July, 2018, upon the recommendation of the
Domestic Relations Procedural Rules Committee; the proposal having been published
for public comment in the Pennsylvania Bulletin, 47 Pa.B. 2540 (May 6, 2017):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rules 1910.4, 1910.16, 1910.16-4, 1910.17, 1920.1, 1920.13, 1920.15, 1920.31,
1920.51, 1920.52, 1920.54, 1920.56, and 1920.74 of the Pennsylvania Rules of Civil
Procedure are amended in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on January 1, 2019.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.